Case 1:18-cv-24211-JJO Document 38 Entered on FLSD Docket 01/30/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 1:18-CV-24211-O’SULLIVAN

                                       [CONSENT CASE]

 ELVIS RAFAEL MENDEZ and all others    )
                                       )
 similarly situated under 29 U.S.C. 216(b),
                                       )
              Plaintiff,               )
       vs.                             )
                                       )
                                       )
 RAD MEDICAL TRANSPORTATION, INC., )
 DAVID DIAZ,                           )
                                       )
              Defendants.              )
 _____________________________________ )

   JOINT MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT AGREEMENT,
  STIPULATED DISMISSAL WITH PREJUDICE, AND FOR THE COURT TO RETAIN
                            JURISDICTION

        The Parties, Plaintiff, ELVIS RAFAEL MENDEZ (“Plaintiff”), and Defendants, RAD

 MEDICAL TRANSPORTATION, INC., and DAVID DIAZ (“Defendants”), (collectively, the

 “Plaintiff” and “Defendants” referred to as the “Parties”), by and through their respective

 undersigned counsels, file this Joint Motion for Approval of the Parties’ Settlement Agreement,

 Stipulated Dismissal with Prejudice, and for the Court to Retain Jurisdiction, and respectfully

 state as follows:

        In the Eleventh Circuit, in order to ensure that the employer is relieved of liability, a

 compromise of an FLSA claim must either be supervised by the Secretary of Labor or must be

 approved by the District Court. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th

 Cir. 1982). To approve the settlement, the Court should determine that the compromise is a fair

 and reasonable resolution of a bona fide dispute over FLSA provisions. Id. at 1354. If the

 settlement terms meet the aforementioned criteria, the Court should approve the settlement in


                                              Page 1 of 3
Case 1:18-cv-24211-JJO Document 38 Entered on FLSD Docket 01/30/2019 Page 2 of 3



 order to promote the policy of encouraging settlement of litigation. Id.; see also Sneed v.

 Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).

         A bona fide dispute exists between Plaintiff and Defendants in this case regarding

 Plaintiff’s claims for unpaid overtime wages under the Fair Labor Standards Act (“FLSA”) 29

 U.S.C. 201-216, had the matter not settled, Plaintiffs would have needed thorough discovery to

 explore whether Defendants defenses were applicable.

         The Parties have settled this case, despite their factual disputes, believing that settlement

 promotes efficiency and brings a reasonable and fair result to this litigation. The settlement

 reached by the Parties avoids the risks and additional expenses associated with continued

 litigation of this matter, including jury trial and any and all post trial matters (i.e. appeal, etc.). A

 mutual general release of all claims was specifically bargained for during the settlement process

 and resolves all disputes between the Parties.

         Counsel have zealously represented their clients’ respective interests and have negotiated

 a settlement that is acceptable to Plaintiffs and Defendants. All parties are represented by

 experienced counsel in this action, and the parties and their respective counsel agree and

 stipulate that the settlement represents a fair, reasonable, good faith and arms-length compromise

 of Plaintiff’s claims. There was no undue influence, overreaching, collusion or intimidation in

 reaching the parties’ settlement.

         As per the Settlement Agreement, the Parties agree that each party shall bear its own

 attorneys’ fees and costs except as otherwise stated in the Settlement Agreement. As a condition

 for dismissal, the parties agree to dismissal of this action on the condition that the Court retains

 jurisdiction to enforce the terms of the Settlement Agreement. See, Anago Franchising, Inc. v.

 Shaz, LLC, 677 F.3d 1272, 1280 (11th Cir. 2012).



                                               Page 2 of 3
Case 1:18-cv-24211-JJO Document 38 Entered on FLSD Docket 01/30/2019 Page 3 of 3



        WHEREFORE, the said Parties respectfully request that the Court enter an Order: (1)

 approving the terms of the Settlement Agreement; (2) dismissing this action with prejudice

 pursuant to the Parties’ stipulated settlement and dismissal; (3) retaining jurisdiction over

 enforcement of the settlement; and (4) denying as moot all pending motions.

 Dated this 30th day of January, 2019.

   Respectfully submitted,

    s/ Natalie Staroschak                        s/_Robert F. Cooke
    Natalie Staroschak, Esq.                     Robert F. Cooke, Esq.
    J.H. Zidell, P.A.                            10720 Carribean Blvd., Suite 540
    300 71st Street, Suite 605                   Cutler Bay, FL 33189
    Miami Beach, FL 33141                        Telephone: (305) 259-8054
    Telephone: (305) 865-6766                    Florida Bar No. 590533
    Facsimile: (305) 865-7167                    Email: rfc@cookecarbonell.com
    Florida Bar No. 116745                       litigation@cookecarbonell.com
    Email: nstar.zidellpa@gmail.com              Counsel for Defendants
    Counsel for Plaintiff




                                           Page 3 of 3
